Case 2:19-cv-13472-MCA-SCM Document 1 Filed 06/06/19 Page 1 of 21 PageID: 1



COHN LIFLAND PEARLMAN
HERRMANN & KNOPF LLP
Peter S. Pearlman
Park 80 West - Plaza One
250 Pehle Avenue, Suite 401
Saddle Brook, NJ 07663
Tel.: (201) 845-9600
Fax: (201) 845-9423
psp@njlawfirm.com

BERGER MONTAGUE, PC
Sherrie Savett
Shanon Carson
Jon Lambiras
1818 Market Street, Suite 3600
Philadelphia, PA 19103
Tel.: (215) 875-3000
Fax: (215) 875-4604
ssavett@bm.net
scarson@bm.net
jlambiras@bm.net

Counsel for Plaintiff and the Classes

                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

FRANCIS CARBONNEAU, on behalf of                 Case No.: ____________________________
himself and all others similarly situated,
                                                                 Civil Action
                               Plaintiff,
                                                     CLASS ACTION COMPLAINT &
        vs.                                           DEMAND FOR JURY TRIAL

QUEST DIAGNOSTICS INCORPORATED,
AMERICAN MEDICAL COLLECTION
AGENCY, INC., and OPTUM360, LLC,

                               Defendants.

         Plaintiff Francis Carbonneau (“Plaintiff”) residing at Killdeer Island Road, Webster MA

01570, on behalf of himself and all others similarly situated, alleges the following against

Defendants Quest Diagnostics Incorporated (“Quest”), American Medical Collection Agency, Inc.

(“AMCA”), and Optum360, LLC (“Optum360”) (collectively, “Defendants”).
Case 2:19-cv-13472-MCA-SCM Document 1 Filed 06/06/19 Page 2 of 21 PageID: 2



                                    I.      INTRODUCTION

        1.      This is a data breach class action on behalf of 11.9 million patients whose sensitive

personal information was accessed by computer hackers in a cyber-attack (the “Data Breach”).

Information compromised in the Data Breach includes Social Security numbers, financial

information (e.g., credit card numbers and bank account information), medical information, other

protected health information as defined by the Health Insurance Portability and Accountability Act

of 1996 (“HIPAA”), and additional personal information (collectively, “Sensitive Information”).

        2.      Plaintiff brings this class action lawsuit on behalf of a Nationwide Class and a

Massachusetts Sub-Class (together, the “Classes”) to address Defendants’ inadequate safeguarding

of class members’ Sensitive Information.

        3.      Armed with the Sensitive Information accessed in the Data Breach, data thieves can

commit a variety of crimes including, e.g., opening new financial accounts in class members’

names, taking out loans in class members’ names, using class members’ names to obtain medical

services, using class members’ information to obtain government benefits, filing fraudulent tax

returns using class members’ information, obtaining driver’s licenses in class members’ names but

with another person’s photograph, and giving false information to police during an arrest.

        4.      As a result of the Data Breach, Plaintiff and class members have been exposed to a

heightened and imminent risk of fraud and identity theft. Plaintiffs and class members must now

and in the future closely monitor their financial accounts to guard against identity theft.

        5.      Plaintiff and class members may also incur out of pocket costs for, e.g., purchasing

credit monitoring services, credit freezes, credit reports, or other protective measures to deter and

detect identity theft.

        6.      Plaintiff seeks to remedy these harms on behalf of himself and all similarly-situated

individuals whose Sensitive Information was accessed during the Data Breach.


                                                  2
Case 2:19-cv-13472-MCA-SCM Document 1 Filed 06/06/19 Page 3 of 21 PageID: 3



       7.      Plaintiff seeks remedies including but not limited to compensatory damages,

reimbursement of out-of-pocket costs, and injunctive relief including improvements to

Defendants’ data security systems, future annual audits, and free credit monitoring services funded

by Defendants.

                                          II.   PARTIES

       8.      Plaintiff Francis Carbonneau is an individual residing in Massachusetts. He has

been a patient of Quest within the past year. His Sensitive Information, on information and belief,

was compromised in the data breach.

       9.      Defendant Quest Diagnostics Inc. is incorporated in Delaware. Its principal place

of business is in Secaucus, New Jersey.

       10.     Defendant American Medical Collection Agency, Inc. (“AMCA”) is incorporated

in Minnesota. Its principal place of business is in Elmsford, New York.

       11.     Defendant Optum360, LLC is incorporated in Delaware. Its principal place of

business is in Eden Prairie, Minnesota.

                             III.   JURISDICTION AND VENUE

       12.     This Court has subject matter jurisdiction under the Class Action Fairness Act, 28

U.S.C. § 1332(d) because this is a class action involving more than 100 class members, the amount

in controversy exceeds $5 million exclusive of interest and costs, and many members of the class

are citizens of states different from Defendants.

       13.     This Court has personal jurisdiction over Defendants because Defendants conduct

business in and throughout New Jersey, and the wrongful acts alleged in this Complaint were

committed in New Jersey, among other venues.

       14.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events giving rise to Plaintiff’s claims occurred in this District. Venue is


                                                    3
Case 2:19-cv-13472-MCA-SCM Document 1 Filed 06/06/19 Page 4 of 21 PageID: 4



also proper pursuant to 28 U.S.C. § 1391(b)(1) because Defendant Quest is headquartered in this

District and all defendants are residents for venue purposes because they regularly transact

business here. Further, venue is proper under 28 U.S.C. § 1391(b)(3) because all Defendants are

subject to personal jurisdiction in this District.

                               IV.     FACTUAL ALLEGATIONS

        15.     Quest is the world’s leading provider of medical diagnostic testing services. It

performs medical tests that aid in the diagnosis or detection of diseases, and that measure the

progress of or recovery from a disease.

        16.     On June 3, 2019, Quest publicly announced the following, in relevant part, in a

Form 8-K filed with the Securities and Exchange Commission:

                On May 14, 2019, American Medical Collection Agency (AMCA),
                a billing collections vendor, notified Quest Diagnostics Incorporated
                (“Quest Diagnostics”) and Optum360 LLC, Quest Diagnostics’
                revenue cycle management provider, of potential unauthorized
                activity on AMCA’s web payment page. . . . AMCA has informed
                Quest Diagnostics and Optum360 that:

                       between August 1, 2018 and March 30, 2019 an
                        unauthorized user had access to AMCA’s system that
                        contained information that AMCA had received from
                        various entities, including Quest Diagnostics, and
                        information that AMCA collected itself;

                       the information on AMCA’s affected system included
                        financial information (e.g., credit card numbers and
                        bank account information), medical information and
                        other personal information (e.g., Social Security
                        Numbers); [and]

                       as of May 31, 2019, AMCA believes that the number of
                        Quest Diagnostics patients whose information was
                        contained on AMCA’s affected system was approximately
                        11.9 million people . . . .

        17.     Defendant AMCA failed to properly safeguard class members’ Sensitive

Information, allowing hackers to access their Sensitive Information for eight months. AMCA also


                                                     4
Case 2:19-cv-13472-MCA-SCM Document 1 Filed 06/06/19 Page 5 of 21 PageID: 5



failed to properly monitor its systems. Had it properly monitored its systems, it would have

discovered the intrusion much sooner than eight months after the breach began.

          18.   Defendant Quest failed to properly monitor its vendors – Defendant Optum360 and

its sub-vendor Defendant AMCA – to ensure that proper data security safeguards were being

implemented by those vendors throughout the breach period. Defendant Optum360 failed to

properly monitor its vendor, Defendant AMCA, to ensure that proper data security safeguards were

being implemented during the breach period.

          19.   Defendants had obligations created by HIPAA, industry standards, common law,

and representations made to class members, to keep class members’ Sensitive Information

confidential and to protect it from unauthorized access and disclosure.

          20.   Plaintiff and class members provided their Sensitive Information to Quest with the

reasonable expectation and mutual understanding that Quest and any business partners to which

Quest disclosed the Sensitive Information would comply with their obligations to keep such

information confidential and secure from unauthorized access.

          21.   Indeed, Quest promised patients that it will keep their Sensitive Information

confidential, stating in its Notice of Privacy Practices that it is “committed to protecting the privacy

of your identifiable health information.”1 Quest’s Notice of Privacy Practices also acknowledged

that Quest is subject to HIPAA.2

          22.   Quest further stated in its Notice of Privacy Practices that its vendors maintain

adequate data security over patient data, stating:

                We may provide your PHI [Private Health Information] to other
                companies or individuals that need the information to provide


1
    See https://www.questdiagnostics.com/home/privacy-policy/notice-privacy-practices.html.
2
    Id.


                                                     5
Case 2:19-cv-13472-MCA-SCM Document 1 Filed 06/06/19 Page 6 of 21 PageID: 6



                services to us. These other entities, known as “business associates,”
                are required to maintain the privacy and security of PHI.3

          23.   Defendants’ data security obligations were particularly important given the

substantial increase in data breaches in the healthcare industry preceding the date of the breach.

The increase in data breaches, and attendant risk of future breaches, was widely known to the

public and to anyone in Defendants’ industries, including Defendants.

          1.    Defendants’ Data Security Failures and HIPAA Violations

          24.   Defendants’ data security failures demonstrate that they failed to honor their duties

and promises by not:

                a.     Maintaining an adequate data security system to reduce the risk of data

                       breaches and cyber-attacks;

                b.     Adequately protecting patients’ Sensitive Information;

                c.     Properly monitoring their own data security systems for existing intrusions;

                d.     Ensuring that their vendors employed reasonable data security procedures;

                e.     Ensuring the confidentiality and integrity of electronic protected health

                       information (“PHI”) they created, received, maintained, and/or transmitted,

                       in violation of 45 C.F.R. § 164.306(a)(1);

                f.     Implementing technical policies and procedures for electronic information

                       systems that maintain electronic PHI to allow access only to those persons

                       or software programs that have been granted access rights in violation of 45

                       C.F.R. § 164.312(a)(1);

                g.     Implementing policies and procedures to prevent, detect, contain, and

                       correct security violations in violation of 45 C.F.R. § 164.308(a)(1)(i);


3
    Id.


                                                  6
Case 2:19-cv-13472-MCA-SCM Document 1 Filed 06/06/19 Page 7 of 21 PageID: 7



               h.      Implementing procedures to review records of information system activity

                       regularly, such as audit logs, access reports, and security incident tracking

                       reports in violation of 45 C.F.R. § 164.308(a)(1)(ii)(D);

               i.      Protecting against reasonably anticipated threats or hazards to the security

                       or integrity of electronic PHI in violation of 45 C.F.R. § 164.306(a)(2);

               j.      Protecting against reasonably anticipated uses or disclosures of electronic

                       PHI that are not permitted under the privacy rules regarding individually

                       identifiable health information in violation of 45 C.F.R. § 164.306(a)(3);

               k.      Ensuring compliance with HIPAA security standard rules by their

                       workforces in violation of 45 C.F.R. § 164.306(a)(4); and/or

               l.      Training all members of their workforces effectively on the policies and

                       procedures regarding PHI as necessary and appropriate for the members of

                       their workforces to carry out their functions and to maintain security of PHI,

                       in violation of 45 C.F.R. § 164.530(b).

       2.        Damages to Class Members

       25.     Plaintiff and class members have been damaged by the compromise of their

Sensitive Information in the Data Breach.

       26.     Plaintiff and class members face a substantial risk of out of pocket fraud losses such

as, e.g., loans opened in their names, medical services billed in their name, tax return fraud, utility

bills opened in their name, credit card fraud, and similar identity theft.

       27.     Class members may also incur out of pocket costs for protective measures such as

credit monitoring fees, credit report fees, credit freeze fees, and similar costs directly or indirectly

related to the Data Breach.




                                                   7
Case 2:19-cv-13472-MCA-SCM Document 1 Filed 06/06/19 Page 8 of 21 PageID: 8



          28.   Plaintiff and class members suffered a “loss of value” of their Sensitive Information

when it was acquired by cyber thieves in the Data Breach. Numerous courts have recognized the

propriety of “loss of value” damages in data breach cases.

          29.   Class members who paid Quest for its services were also damaged via “benefit of

the bargain” damages. Such class members overpaid for a service that was intended to be

accompanied by adequate data security, but was not. Part of the price class members paid to Quest

was intended to be used by Quest to fund adequate data security and monitor its vendors’

compliance with data security obligations. Quest did not properly monitor its vendors’ compliance

with data security obligations. Thus, the class members did not get what they paid for.

          30.   Plaintiff and class members have spent and will continue to spend significant

amounts of time to monitor their financial and medical accounts for misuse.

          31.   The U.S. Government Accountability Office noted in a report on data breaches (the

“GAO Report”) that identity thieves often use identifying data such as Social Security numbers to

open financial accounts, receive government benefits, and incur charges and credit in a person’s

name.4 As the GAO Report states, this type of identity theft is particularly harmful because it often

takes time for the victim to become aware of the theft, and the theft can adversely impact the victim

for years.

          32.   In addition, the GAO Report states that victims of identity theft may face

“substantial costs and inconveniences repairing damage to their credit records.”5 Identity theft

victims are frequently required to spend many hours, as well as money, repairing the impact to

their credit.



4
    See https://www.gao.gov/new.items/d07737.pdf.
5
    Id.


                                                  8
Case 2:19-cv-13472-MCA-SCM Document 1 Filed 06/06/19 Page 9 of 21 PageID: 9



          33.   There may be a substantial time lag – measured in years – between when sensitive

information is stolen and when it is used. According to the GAO Report: “[O]nce stolen data have

been sold or posted on the Web, fraudulent use of that information may continue for years. As a

result, studies that attempt to measure the harm resulting from data breaches cannot necessarily

rule out all future harm.”6 Thus, Plaintiff and class members must vigilantly monitor their financial

and medical accounts for many years to come.

          34.   With access to the type of information that was accessed in the Data Breach,

criminals can open accounts in victims’ names; receive medical services in the victims’ name;

obtain a driver’s license or official identification card in the victim’s name but with the thief’s

photo; use the victim’s name and Social Security number to obtain government benefits; file a

fraudulent tax return using the victim’s information; and give the victim’s personal information to

police during an arrest, resulting in an arrest warrant being issued in the victim’s name.7

          35.   The Sensitive Information is such a valuable commodity to identity thieves that

once the information has been compromised, criminals often sell it on the cyber “black-market”

or “dark web” indefinitely. Cyber criminals routinely post stolen Social Security numbers,

financial information, medical information, and other sensitive personal information on

anonymous websites, making the information widely to a criminal underworld. There is an active

and robust market for this information.

          36.   Medical information is especially valuable to identity thieves. Because of its value,

the medical industry has experienced disproportionally higher numbers of data theft events than

other industries. Defendants knew or should have known this, and strengthened their data systems


6
    Id.
7
   See Federal Trade Commission, Warning Signs of Identity Theft, available at
https://www.identitytheft.gov/Warning-Signs-of-Identity-Theft.


                                                  9
Case 2:19-cv-13472-MCA-SCM Document 1 Filed 06/06/19 Page 10 of 21 PageID: 10



accordingly. Defendants were put on notice of the substantial and foreseeable risk of harm from

a data breach, yet they failed to properly prepare for that risk.

                           V.      CLASS ACTION ALLEGATIONS

       37.     Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23(b)(2) and

(b)(3) on behalf of a Nationwide Class and a Massachusetts Sub-Class (collectively, the

“Classes”), defined as follows:

               Nationwide Class: All persons in the United States who utilized
               Quest’s services and whose Sensitive Information was maintained
               on AMCA’s system that was compromised in the data breach
               announced by Quest on June 3, 2019.

               Massachusetts Sub-Class: All persons in the State of Massachusetts
               who utilized Quest’s services and whose Sensitive Information was
               maintained on AMCA’s system that was compromised in the data
               breach announced by Quest on June 3, 2019.

       38.     Excluded from the above Classes are Defendants’ executive officers, and the judge

to whom this case is assigned.

       39.     Numerosity. The Classes are each so numerous that joinder of all members is

impracticable. The Nationwide Class consists of 11.9 million individuals. The Massachusetts

Sub-Class consists of tens of thousands or more individuals, on information and belief.

       40.     Commonality. There are many questions of law and/or fact common to Plaintiff

and the class. Common questions include, but are not limited to:

               a.      Whether Defendants’ data security systems prior to and during the Data

                       Breach complied with applicable data security laws and regulations

                       including, e.g., HIPAA;

               b.      Whether Defendants’ data security systems prior to and during the Data

                       Breach were consistent with industry standards;




                                                  10
Case 2:19-cv-13472-MCA-SCM Document 1 Filed 06/06/19 Page 11 of 21 PageID: 11



                c.      Whether Defendants owed a duty to class members to safeguard their

                        Sensitive Information;

                d.      Whether Defendants breached their duty to class members to safeguard their

                        Sensitive Information;

                e.      Whether computer hackers obtained class members’ Sensitive Information

                        in the Data Breach;

                f.      Whether Defendants knew or should have known that their data security

                        systems and monitoring processes were deficient;

                g.      Whether Plaintiff and class members suffered legally cognizable damages

                        as a result of Defendant’s misconduct; and

                h.      Whether Plaintiff and class members are entitled to injunctive relief.

        41.     Typicality. Plaintiff’s claims are typical of the claims of class members in that

Plaintiff, like all class members, had his personal information compromised in the Data Breach.

        42.     Adequacy of Representation.        Plaintiff will fairly and adequately protect the

interests of the Classes. Plaintiff has retained competent and capable counsel with significant

experience in complex class action litigation, including data breach class actions. Plaintiff and his

counsel are committed to prosecuting this action vigorously on behalf of the Classes. Plaintiff’s

counsel has the financial and personnel resources to do so. Neither Plaintiff nor his counsel have

interests that are contrary to, or that conflict with, those of the Classes.

        43.     Predominance. Defendants have engaged in a common course of conduct toward

Plaintiff and class members. The common issues arising from Defendants’ conduct affecting class

members predominate over any individualized issues. Adjudication of these common issues in a

single action has important and desirable advantages of judicial economy.




                                                   11
Case 2:19-cv-13472-MCA-SCM Document 1 Filed 06/06/19 Page 12 of 21 PageID: 12



       44.      Superiority. A class action is superior to other available methods for the fair and

efficient adjudication of the controversy. Class treatment of common questions of law and fact is

superior to multiple individual actions or piecemeal litigation. Absent a class action, most class

members would likely find that the cost of litigating their individual claim is prohibitively high

and would therefore have no effective remedy. The prosecution of separate actions by individual

class members would create a risk of inconsistent or varying adjudications with respect to

individual class members, which would establish incompatible standards of conduct for

Defendants. In contrast, the conduct of this action as a class action presents far fewer management

difficulties, conserves judicial resources and the parties’ resources, and protects the rights of each

class member.

       45.      Defendants have acted on grounds that apply generally to the Classes as a whole,

so that injunctive relief is appropriate on a class-wide basis under Fed. R. Civ. P. 23(b)(2).

                                  VI.     CAUSES OF ACTION

                                             COUNT I

                                      NEGLIGENCE
              (On Behalf of the Nationwide Class and Massachusetts Sub-Class)

       46.      Plaintiff re-alleges and incorporates by reference all preceding allegations.

       47.      Quest required Plaintiff and class members to submit non-public personal

information in order to obtain medical services, which it forwarded to Optum360 and/or AMCA

for billing purposes.

       48.      By collecting and storing this data, and sharing it and using it for commercial gain,

Defendants had a duty of care to use reasonable means to secure and safeguard class members’

Sensitive Information, to prevent disclosure of the information, and to safeguard the information

from theft. Defendants’ duty included a responsibility to implement processes by which they could



                                                 12
Case 2:19-cv-13472-MCA-SCM Document 1 Filed 06/06/19 Page 13 of 21 PageID: 13



detect a breach of their security systems in a reasonably expeditious period of time and to give

prompt notice to those affected in the case of a data breach.

       49.     Defendants owed a duty of care to Plaintiff and class members to provide data

security consistent with industry standards and other requirements discussed herein, and to ensure

that their systems and networks, and the personnel responsible for them, adequately protected the

Sensitive Information.

       50.     Defendants’ duty of care to use reasonable security measures arose as a result of

the special relationship that existed between Quest and its client patients, which is recognized by

laws and regulations including but not limited to HIPAA, as well as common law. Defendants

were in a position to ensure that their systems were sufficient to protect against the foreseeable

risk of harm to class members from a data breach.

       51.     Defendants’ duty to use reasonable security measures under HIPAA required

Defendants to “reasonably protect” confidential data from “any intentional or unintentional use or

disclosure” and to “have in place appropriate administrative, technical, and physical safeguards to

protect the privacy of protected health information.” 45 C.F.R. § 164.530(c)(1). Some or all of

the medical information at issue in this case constitutes “protected health information” within the

meaning of HIPAA.

       52.     In addition, Defendants had a duty to employ reasonable security measures under

Section 5 of the Federal Trade Commission Act, 15 U.S.C. § 45, which prohibits “unfair . . .

practices in or affecting commerce,” including, as interpreted and enforced by the FTC, the unfair

practice of failing to use reasonable measures to protect confidential data.




                                                 13
Case 2:19-cv-13472-MCA-SCM Document 1 Filed 06/06/19 Page 14 of 21 PageID: 14



       53.     Defendants’ duty to use reasonable care in protecting confidential data arose not

only as a result of the statutes and regulations described above, but also because Defendants are

bound by industry standards to protect confidential Sensitive Information.

       54.     Defendants breached their duties, and thus were negligent, by failing to use

reasonable measures to protect class members’ Sensitive Information, and by failing to provide

timely notice of the Data Breach. The specific negligent acts and omissions committed by

Defendants include, but are not limited to, the following:

               a.     Failing to adopt, implement, and maintain adequate security measures to

                      safeguard class members’ Sensitive Information;

               b.     Failing to adequately monitor the security of AMCA’s networks and

                      systems;

               c.     Failure by Quest to periodically ensure that its vendors, including

                      Optum360 and AMCA, had plans in place to maintain reasonable data

                      security safeguards;

               d.     Allowing unauthorized access to class members’ Sensitive Information;

               e.     Failing to detect in a timely manner that class members’ Sensitive

                      Information had been compromised; and

               f.     Failing to timely notify class members about the Data Breach so that they

                      could take appropriate steps to mitigate the potential for identity theft and

                      other damages.

       55.     It was foreseeable that Defendants’ failure to use reasonable measures to protect

class members’ Sensitive Information would result in injury to class members. Further, the breach




                                                14
Case 2:19-cv-13472-MCA-SCM Document 1 Filed 06/06/19 Page 15 of 21 PageID: 15



of security was reasonably foreseeable given the known high frequency of data breaches in the

medical industry.

       56.     It was therefore foreseeable that the failure to adequately safeguard class members’

Sensitive Information would result in one or more types of injuries to class members.

       57.     Plaintiff and class members are entitled to compensatory and consequential

damages suffered as a result of the Data Breach.

       58.     Plaintiff and class members are also entitled to injunctive relief requiring

Defendants to, e.g.,: (i) strengthen their data security systems and monitoring procedures; (ii)

submit to future annual audits of those systems and monitoring procedures; and (iii) immediately

provide free credit monitoring to all class members.

                                           COUNT II

                          BREACH OF IMPLIED CONTRACT
             (On Behalf of the Nationwide Class and Massachusetts Sub-Class)

       59.     Plaintiff re-alleges and incorporates by reference all preceding allegations.

       60.     When Plaintiff and class members provided their Sensitive Information to

Defendants in exchange for Defendants’ services, they entered into implied contracts with

Defendants pursuant to which Defendants agreed to reasonably protect such information.

       61.     Defendants solicited and invited class members to provide their Sensitive

Information as part of Defendants’ regular business practices. Plaintiff and class members

accepted Defendants’ offers and provided their Sensitive Information to Defendants.

       62.     In entering into such implied contracts, Plaintiff and class members reasonably

believed and expected that Defendants’ data security practices complied with relevant laws and

regulations, including HIPAA, and were consistent with industry standards.




                                                15
Case 2:19-cv-13472-MCA-SCM Document 1 Filed 06/06/19 Page 16 of 21 PageID: 16



         63.   Class members were aware of, or reasonably anticipated that, Quest would forward

certain Sensitive Information to vendors, as disclosed in Quest’s Notice of Privacy Practices.

         64.    Class members who paid money to Quest reasonably believed and expected that

Defendants would use part of those funds to obtain adequate data security. Defendants failed to

do so.

         65.   Plaintiff and class members would not have entrusted their Sensitive Information

to Defendants in the absence of the implied contract between them and Defendants to keep the

information reasonably secure. Plaintiff and class members would not have entrusted their

Sensitive Information to Quest in the absence of Quest’s implied promise to monitor its vendors

to ensure that they adopted reasonable data security measures.

         66.   Plaintiff and class members fully and adequately performed their obligations under

the implied contracts with Defendants.

         67.   Defendants breached their implied contracts class members by failing to safeguard

and protect their Sensitive Information. Quest breached its implied contract with class members

by failing to properly monitor the data security practices of its vendors, Defendants Optum360 and

AMCA.

         68.   As a direct and proximate result of Defendants’ breaches of the implied contracts,

class members sustained damages as alleged herein.

         69.   Plaintiff and class members are entitled to compensatory and consequential

damages suffered as a result of the Data Breach.

         70.   Plaintiff and class members are also entitled to injunctive relief requiring

Defendants to, e.g.,: (i) strengthen their data security systems and monitoring procedures; (ii)




                                                16
Case 2:19-cv-13472-MCA-SCM Document 1 Filed 06/06/19 Page 17 of 21 PageID: 17



submit to future annual audits of those systems and monitoring procedures; and (iii) immediately

provide free credit monitoring to all class members.

                                            COUNT III

                     MASSACHUSETTS CONSUMER PROTECTION ACT,
                         Mass. Gen. Laws Ann. Ch. 93A, §§ 1, et seq.
                         (On Behalf of the Massachusetts Sub-Class)

          71.   Plaintiff re-alleges and incorporates by reference all preceding allegations.

          72.   Plaintiff, members of the Massachusetts Sub-Class, and Defendants are each

“persons” under Mass. Gen. Laws. Ann. Ch. 93A, § 1(a).

          73.   Defendants operate in “trade or commerce” under Mass. Gen. Laws Ann. Ch. 93A,

§ 1(b).

          74.   Defendants advertised, offered, or sold goods or services in Massachusetts and

engaged in trade or commerce directly or indirectly affecting residents of Massachusetts, as

defined by Mass. Gen. Laws Ann. Ch. 93A, § 1(b).

          75.   Defendants engaged in unfair methods of competition and unfair and deceptive acts

and practices in the conduct of trade or commerce, in violation of Mass. Gen. Laws Ann. Ch. 93A,

§ 2(a), including by:

                a.      Failing to implement and maintain reasonable data security measures to

                        protect Massachusetts Sub-Class members’ Sensitive Information;

                b.      Failing to identify foreseeable security risks, remediate the foreseeable

                        risks, and improve data security measures in response to the countless well-

                        publicized prior data breaches within the medical industry;

                c.      Failing to comply with statutory, regulatory, and common law duties

                        pertaining to the security of Massachusetts Sub-Class members’ Sensitive

                        Information, including duties imposed by HIPAA; the FTC Act at 15 U.S.C.


                                                 17
Case 2:19-cv-13472-MCA-SCM Document 1 Filed 06/06/19 Page 18 of 21 PageID: 18



                       § 45; and the Massachusetts Data Security statute and its implementing

                       regulations at Mass. Gen. Laws Ann. Ch. 93H, § 2 and 201 Mass. Code

                       Regs. 17.01-05;

               d.      Misrepresenting that they would reasonably protect the confidentiality of

                       class members’ personal information;

               e.      Misrepresenting that they would comply with legal duties pertaining to the

                       security of class members’ personal information; and

               f.      Omitting, suppressing, and concealing the material fact that they did not

                       adopt reasonable measures to secure class members’ personal information.

       76.     Defendants’ acts and practices were “unfair” because they fall within the penumbra

of common law, statutory, and established concepts of unfairness, given that Defendants held the

true facts about their inadequate data security measures, which Plaintiff and the Massachusetts

Sub-Class members could not independently discover.

       77.     Plaintiff and Massachusetts Sub-Class members could not have reasonably avoided

injury because Defendants’ acts and practices unreasonably created or took advantage of an

obstacle to the free exercise of consumer decision-making. By withholding important information

from patients about the inadequacy of their data security systems, Defendants created an

asymmetry of information between them and patients that precluded patients from taking action to

avoid or mitigate injury.

       78.     Defendants’ inadequate data security practices had no countervailing benefit to

patients or to competition.




                                               18
Case 2:19-cv-13472-MCA-SCM Document 1 Filed 06/06/19 Page 19 of 21 PageID: 19



       79.     Defendants mislead Plaintiff and Massachusetts Sub-Class members to induce

them to rely on Defendants’ misrepresentations and omissions in conducting business with

Defendants.

       80.     Defendants’ misrepresentations and omissions were material because they were

likely to deceive reasonable consumers about the adequacy of Defendants’ data security and ability

to protect the confidentiality of class members’ Sensitive Information.

       81.     Defendants acted intentionally, knowingly, and/or maliciously in violating the

Massachusetts Consumer Protection Act, and recklessly disregarded Plaintiff’s and Massachusetts

Sub-Class members’ rights.

       82.     Defendants were on notice of the high risk of data breaches within the medical

industry generally and within their own businesses specifically.

       83.     As a direct and proximate result of Defendants’ unfair and deceptive acts, Plaintiff

and Massachusetts Sub-Class members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and/or monetary and non-monetary damages, including

from fraud and identity theft; time and expenses related to monitoring their financial accounts for

fraudulent activity; an increased, imminent risk of fraud and identity theft; loss of value of their

Sensitive Information; and benefit of the bargain damages for class members who paid money for

Quest’s services.

       84.     Plaintiff and Massachusetts Sub-Class members seek all monetary and non-

monetary relief allowed by law, including actual damages, consequential damages, exemplary

damages, injunctive or other equitable relief, and attorneys’ fees and costs.




                                                19
Case 2:19-cv-13472-MCA-SCM Document 1 Filed 06/06/19 Page 20 of 21 PageID: 20



                                     RELIEF REQUESTED

       Plaintiff, on behalf of all others similarly situated, requests that the Court enter judgment

against Defendants including the following:

       A.      Determining that this matter may proceed as a class action and certifying the classes

asserted herein;

       B.      Appointing Plaintiff as representative of each of the classes and Plaintiff’s counsel

as class counsel;

       C.      An award to Plaintiffs and the Classes of compensatory and consequential damages;

       D.      Injunctive relief requiring Defendants to, e.g.,: (i) strengthen their data security

systems and monitoring procedures; (ii) submit to future annual audits of those systems and

monitoring procedures; and (iii) immediately provide free credit monitoring to all class members;

       E.      An award of attorneys’ fees, costs, and expenses, as provided by law or equity;

       F.      An award of pre-judgment and post-judgment interest, as provided by law or equity;

and

       G.      Such other or further relief as the Court may allow.

                                    JURY TRIAL DEMAND

       Plaintiffs demand a jury trial on all issues so triable.

Dated: June 6, 2019                                Respectfully submitted,

                                                    /s/ Peter S. Pearlman
                                                   Peter S. Pearlman
                                                   COHN LIFLAND PEARLMAN
                                                    HERRMANN & KNOPF LLP
                                                   Park 80 West – Plaza One
                                                   250 Pehle Avenue, Suite 401
                                                   Saddle Brook, NJ 07663
                                                   Tel.: (201) 845-9600
                                                   Fax: (201) 845-9423
                                                   psp@njlawfirm.com



                                                  20
Case 2:19-cv-13472-MCA-SCM Document 1 Filed 06/06/19 Page 21 of 21 PageID: 21



                                      Sherrie Savett
                                      Shanon Carson
                                      Jon Lambiras
                                      BERGER MONTAGUE, PC
                                      1818 Market Street, Suite 3600
                                      Philadelphia, PA 19103
                                      Tel.: (215) 875-3000
                                      Fax: (215) 875-4604
                                      ssavett@bm.net
                                      scarson@bm.net
                                      jlambiras@bm.net

                                      Counsel for Plaintiff and the Classes




                                     21
